DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 7/22/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it would have been unclear to one of ordinary skill in the art at the time of invention the use of the two conflicting limitations “the brittle material crosslinked structure region has a shape along each surface of the brittle particles” and “the brittle material region substantially covers an entirety of the surface of the brittle 
Regarding claims 2-3, 5, and 7-16, these claims are rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103

Claim(s) 1-3, 5, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as obvious over Saiduzzaman et al (EP 2 832 416 A1) in view of Kimura et al (JP 2004-75523A).
Regarding claim 1, Saiduzzaman teaches filter layers or inter-filtration bodies (i.e., a structure comprising a brittle particle assembly having a plurality of brittle particles) formed on honeycomb cell wall comprising a plurality of primary ceramic particles (i.e.,  a plurality of brittle particles, wherein the brittle particles are arranged adjacently to each other) and a plurality of secondary ceramic particles (i.e., brittle material or crosslinking bodies) having average particle diameters smaller than average particle diameters of the primary ceramic particles and sintering the three-dimensional network structure such that the plurality of auxiliary filter layers having the three-para 43, 90-91, fig 5).
Saiduzzaman further suggests the brittle material crosslinked structure links or joins the surfaces of the brittle particles (para 43, 90-91; fig 5) which would suggested to one of ordinary skill in the art at the time of invention the brittle material region substantially covers an entirety of the surface of the brittle particles.
Saiduzzaman teaches that the particle sizes of the spherical ceramic particles are larger than the particle (i.e., secondary particle) size of the crosslinking body (para 90-91); the plurality of secondary ceramic particles (i.e., brittle material) have an average particle diameter smaller than average particle diameters of the primary ceramic particles (para 43); wherein the minimum particle size (i.e., thickness) of the spherical particles is 0.2 μm (para 27); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the secondary ceramic particles have a particle size (i.e., thickness) of less than 0.2 μm or 200 nm. This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Saiduzzaman, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Saiduzzaman fails to expressly teach “the structure has a compressive residual stress;” but Saiduzzaman does teach “as a result of the heating, the spherical ceramic particles adhered to the surfaces of the cell walls undergo thermal contraction, which anchors the particles strongly to the surfaces of the cell walls” (para 173); wherein the structure experiencing thermal contraction would have suggested or otherwise rendered obvious a structure that has a compressive residual stress.
Saiduzzaman fails to expressly teach the brittle material crosslinked structure region has a shape along each surface of the brittle particles.
Kimura teaches honeycomb structures (e.g., filters) comprising ceramics which have a greatly improved thermal shock resistance and reduces the chipping or breaking of the outer skin when in use wherein the walls are formed ceramics; wherein an oxide matrix is formed between the ceramic particles which would have suggested or otherwise rendered obvious to one of ordinary skill in the art the brittle material crosslinked structure region (e.g., the oxide such as silica) has a shape along each surface of the brittle particles (e.g., the ceramic particles) (abstract; para 4, 7). Kimura further the ceramic honeycomb structures have a compressive residual stress that is given to the structures via firing or drying then cooling the structures to room temperature (para 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the filters of Kimura with the filters of Saiduzzaman for filters comprising ceramics that have greatly improved thermal shock resistance and reduced chipping or breaking of the outer skin when in use.
Regarding claim 2, Saiduzzaman teaches the inter-particle filtration bodies have a three dimensional network structure in which spherical ceramic particles are bound together by crosslinking bodies (i.e., wherein the brittle material crosslinked structure region has a three-dimensional network structure between the brittle particles) (para 14, 20, 23).
Regarding claim 3, Saiduzzaman teaches the use of silica and mullite (para 34) which would have suggested the use of an amorphous brittle to one of ordinary skill in the art at the time of invention (i.e., wherein the brittle material crosslinked structure region is mainly amorphous).
Regarding claim 5, Saiduzzaman teaches the inter-particle filtration body has pores (i.e., wherein the brittle material crosslinked structure region is arranged with a gap) (para 22-30).
Regarding claim 7, Saiduzzaman teaches the inter-particle filtration body or filter layer has a three-dimensional network structures comprising a plurality of primary ceramic particles (i.e., brittle particles) and a plurality of secondary ceramic particles (i.e., brittle material) having average particle diameters smaller than average particle diameters of the primary ceramic particles (para 43) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the brittle material crosslinked structure region has a three-dimensional network structure between the brittle particles.
Regarding claim 8, Saiduzzaman teaches the average particle size of the spherical ceramic particles is from 0.2 to 1.2 μm (i.e., wherein the size of the brittle particles is less than 5 μm) (para 27).
Regarding claim 9, Saiduzzaman as modified by Kimura suggests or otherwise renders obvious the structure and composition of the structure of the instant claims. Therefore, the embodiment suggested by Saiduzzaman as modified by Kimura is deemed to possess the properties of claim 9.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claims 10 and 12, Saiduzzaman teaches the structure arranged on a base material; wherein the base material is a porous body (116) (e.g., honeycomb filter cell walls) (para 84, 103, fig. 4, 6).


Claims 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiduzzaman and Kimura as applied to claim 10 above, and further in view of Isoda et al (US 2012/0240538 A1).
Regarding claim 11, Saiduzzaman as modified by Kimura suggests the laminated structure according to claim 10.
Saiduzzaman as modified by Kimura fails to suggest the brittle particles are flat in a direction perpendicular to the base material.
Isoda teaches honeycomb filters comprising a porous collecting layer of ceramic particles; wherein the particle are flat plate-like particles; wherein Isoda suggests or otherwise renders obvious the brittle particles may flat in a direction perpendicular to the base material; wherein the honeycomb filter can suppress the increase of an initial pressure loss and also suppress the rise of a pressure loss when a particulate matter is deposited (abstract, para 29, 50-53; fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the honeycomb filters of Isoda with the honeycomb filters of Saiduzzaman as modified by Kimura for honeycomb filters that suppress the increase of an initial pressure loss and also suppress the rise of a pressure loss when a particulate matter is deposited.
Regarding claim 13-16, Saiduzzaman as modified by Isoda renders obvious the structure and composition of the laminated structure of the instant claims. Therefore, the embodiment suggested by Saiduzzaman as modified by Isoda is deemed to possess the properties of claims 13-16.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783